DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 22 March 2022.
Claims 1, 4, 6, 8, 19, 23, 26 were amended 22 March 2022. 
Claims 27-30 were added 22 March 2022.  
Claims 1-2, 4, 6-13, 19, 21, 23, 25-30 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-13, 19, 21, 23, 25-30are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4, 6-13, 19, 21, 23, 25-30 drawn to a method, non-transitory computer-readable storage medium, and a device which are statutory categories of invention (Step 1: YES).
Independent claims 1, 19, and 26 recite acquiring consultation information on medication of a patient; querying a preset medicine knowledge graph based on the consultation information to filter out a target recommended medicine and unrecommended medicine information; wherein querying the preset medicine knowledge graph based on the consultation information comprises obtaining, from the consultation information on medication of the patient by natural language processing, at least one consultation keyword that comprises a keyword related to the patient’s appeal, wherein the at least one consultation keywork further comprises at least one of: a keyword related to the patient’s disease, a keyword related to the patient’s characteristics, or a keyword related to the patient’s response to medicines; inputting the at least one consultation keyword into the preset medicine knowledge graph and performing medicine filtering through a related information search in the medicine knowledge graph and outputting the target recommended medicine and the unrecommended medicine information.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and patient (para [0093]). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computing device”, “hardware processor”, “memory”, “electronic device” and “non-transitory computer-readable storage medium”, are recited at a high level of generality (e.g., that the querying and outputting is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2, Figure 3, Figure 11 and 
Paragraph 68, where “These functional entities may be implemented in the form of software, or implemented in one or more hardware modules or integrated circuits, or implemented in different networks and/or processor devices and/or microcontroller devices.”
Paragraph 157, where “Through the description of the above embodiments, those skilled in the art can easily understand that the example embodiments described here can be implemented by software, or can be implemented by software in combination with necessary hardware. Therefore, the technical solution according to the embodiments of the present disclosure may be embodied in the form of a software product, which may be stored in a non-volatile storage medium (e.g., CD-ROM, U disk, mobile hard disk, etc.) or on a network, including several instructions to cause a computing device (e.g., personal computer, server, mobile terminal, or network device, etc.) to perform the method according to the embodiments of the present disclosure.”
Paragraph 160, where “Referring to FIG. 10, a program product 1000 for implementing the above method according to an embodiment of the present disclosure is described, which may employ a portable compact disk read-only memory (CD-ROM) and include program codes, and may be included in a terminal device, for example, running on a personal computer. However, the program product of the present disclosure is not limited thereto, and in this document, the readable storage medium may be any tangible medium containing or storing a program, which may be used by or in combination with an instruction execution system, apparatus, or device.”
Paragraph 161, where “The program product may employ any combination of one or more readable medium. The readable medium may be a readable signal medium or a readable storage medium. The readable storage medium may be, for example but not limited to, an electrical, magnetic, optical, electromagnetic, infrared, or semiconductor system, device, or any combination thereof. More specific examples of readable storage medium include (non­exhaustive list): electrical connections with one or more wires, portable disks, hard disks, random access memory (RAM), read only memory (ROM), erasable Programmable read-only memory (EPROM or flash memory), optical fiber, portable compact disk read-only memory (CD-ROM), optical storage device, magnetic storage device, or any suitable combination of the foregoing.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2, 4, 6-13, 21, 23, 25, 27-30 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-2, 4, 6-12, 19, 21, 23, 25-30is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettencourt-Silva (US 2019/0392924 A1) in view of Datla (US 2019/0252074 A1) and further in view of Bender (US 20170293738 A1).

CLAIM 1-
Bettencourt-Silva teaches the limitations of: 
A method for recommending medicine performed by at least one computing device having at least one hardware processor and memory storing program instructions to be executed by the at least one hardware processor, the method comprising: (Bettencourt-Silva teaches a computer system (i.e., device) that has a processor and memory that stores the program (para [0048]))
acquiring consultation information on medication of a patient; (Bettencourt-Silva teaches that action information (i.e., consultation information) for the patient relating to the usefulness of medications are acquired (para [0064]))
querying a preset medicine knowledge graph based on the consultation information to filter out a target recommended medicine and unrecommended medicine information; (A knowledge graph is used to list medications and their side effects. The medications may be scored based on patient safety (i.e., unrecommended medications are listed with a low score and recommended medications are listed with high score) (para [0063]))
and outputting the target recommended medicine and the unrecommended medicine information (The usefulness evaluation component 440 may use a set of rules to boost medical actions 480 that are more important as compared to other possible medical actions, and to assign a negative score to the one or more useful medical actions 480 that are known to be ineffective and/or unsafe in that particular context (para [0075]; and these scores are outputted (para [0064]))

Bettencourt-Silva does not explicitly teach, however Datla teaches: 
wherein querying the preset medicine knowledge graph based on the consultation information comprises: obtaining, from the consultation information on medication of the patient by natural language processing (diagnostic inference using reasoning based on the topical keywords to generate the diagnoses, tests, and treatments using the underlying clinical contexts represented within either a key-value memory network or a knowledge graph (para [0034]) and receives information on medication through natural language processing (para [0048, 0028]))
wherein the at least one consultation keyword further comprises at least one of a keyword related to the patient’s disease (The system includes: a knowledge graph generated from a corpus of medical information, the knowledge graph comprising a plurality of nodes, at least some of the nodes comprising a respective patient symptom and connected by an edge; a user interface configured to receive natural language input from a user, the input comprising information about at least one patient symptom and at least one demographic parameter about the patient (para [0007]))
inputting the at least one consultation keyword into the preset medicine knowledge graph and performing medicine filtering through a related information search in the medicine knowledge graph  (At 312, the system receives a patient complaint, test result, or other clinician information, typically as natural language input. For example, a clinician may speak into a microphone, smartphone, or other user interface that receives natural language input. A natural language processing engine 314 receives the input and processes it to extract one or more patient symptoms 316 and one or more demographic parameters 318 for the patient, such as by identifying keywords, although other processes are possible (para [0065]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva integrate the application of a knowledge graph that uses specific keyword relationship data of Datla with the motivation of recommending diagnoses and/or treatment in real-time through knowledge graphs and utilizing natural language as an input option (see: Datla, paragraph 4).

Bettencourt-Silva in view of Datla does not explicitly teach, however Bender teaches
at least one consultation keyword that comprises a keyword that comprises a keyword related to the patient’s appeal (Bender teaches that based on the key words that are identified (para [0101]) medications are avoided based on potential adverse interactions with their required medications (para [0083]) which reads on the specifications definition of a patient’s appeal being the characteristics of the medicines required by the patient paragraph 92) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva in view of Datla integrate the application of having the patient’s queries matched with a treatment based on their specific needs of Bender with the motivation of personalizing the medication effects on the patient and creating better patient outcomes (see: Bender, paragraph 2).

CLAIM 2-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 1. Regarding claim 2, Bettencourt-Silva further teaches:
wherein the unrecommended medicine information comprises a name of a unrecommended medicine and a reason for non-recommendation (The system ranks the medical actions (i.e., which may be medication treatment) and gives a negative score when the treatment is known to be ineffective (para [0075, 0091]))


CLAIM 9-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 1. Regarding claim 9, Bettencourt-Silva further teaches:
wherein outputting the target recommended medicine comprises at least one of: displaying the name of the target recommended medicine by text (Bettencourt-Silva teaches that the outputted recommended medical action (i.e., medication) is shown through text and a score (para [0064]))




CLAIM 4-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 3. Regarding claim 4, Datla further teaches:
wherein a mapping table between text and symbols is imported into the medicine knowledge graph, (Datla teaches that a feature map with matrices (i.e., tables) that shows the similarity between the medical note (i.e., text) and the key (denoted as symptom information that is represented by symbolic nodes) (para [0042, 0068], Figure 3))
and querying the preset medicine knowledge graph based on the consultation information further comprises: converting the consulting keyword into a symbol based on the mapping table; (Datla teaches that the keyword (i.e., symptom) is converted to a node (i.e., symbol) based on the weights on the calculations based on the matrices denoted by the feature maps (para [00, 0042-45, 0067]))
inputting the symbol into the medicine knowledge graph to perform direct matching and returning a result of the medicine filtering (The key is designed with features to help match it to the question (interest), while the value is designed with features to help match it to the final answer (para [0038]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva integrate the application of a knowledge graph that uses specific keyword relationship data of Datla with the motivation of recommending diagnoses and/or treatment in real-time through knowledge graphs and utilizing natural language as an input option (see: Datla, paragraph 4).



CLAIM 6-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 5. Regarding claim 6, Bettencourt-Silva further teaches:
wherein performing medicine filtering through the related information search in the medicine knowledge graph comprises: determining, according to the keyword related to the patient's disease, a corresponding disease name entity as a target disease in the medicine knowledge graph; (The system takes symptoms (i.e., keywords) related to organ damage and inputs it into the actions recommendation component that uses knowledge graphs that has a diagnosis of sepsis (i.e., target disease) (para [0079-0080]))
obtaining, based on the medicine knowledge graph, all medicine name entities associated with the target disease as first recommended medicines, and obtaining all medicine usage precaution entities associated with the first recommended medicines; (The system uses the sepsis diagnosis to determine medical interventions to be taken which include fluids or could include scored medications that are ranked (i.e., first recommended medication would be the top of the ranking) (para [0080, 0085]))
determining the target recommended medicine applicable to the patient, a unrecommended medicine not applicable to the patient and a reason for non-recommendation by filtering the first recommended medicines according to at least one of the keyword related to the patient's response to medicines and the obtained medicine usage precaution entities.(The system uses a knowledge graph to determine the side effects of the medications and creating a clinical action which includes a diagnosis or a treatment of a patient (i.e., medication) through a score based on patient safety for the recommendation (para [0063]) and will indicate the negative score to the treatment action to indicate that the treatment may be ineffective for the patient (i.e., unrecommended medicine) (para [0075]))

CLAIM 7-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 6. Regarding claim 7, Bettencourt-Silva further teaches:
wherein filtering the first recommended medicines comprises: determining second recommended medicines applicable to the patient by performing a first filtering on the first recommended medicines according to the keyword related to the patient's characteristics and the medicine usage precaution entities; (The system uses the sepsis diagnosis (i.e., keyword related to the patient’s health characteristics) to determine medical interventions to be taken which include fluids or could include scored medications that are ranked (i.e., a second recommended medication would be next on ranking) based upon side effects (i.e., usage) (para [0063, 0080, 0085]) 
determining the target recommended medicine applicable to the patient by performing a second filtering on the second recommended medicines according to the keyword related to the patient's response to medicines and the medicine usage precaution entities; and the system teaches that the recommendations may be updated based on collaborative filtering based on historical data (i.e., second filtering)and could include scored medications that are ranked (i.e., a second recommended medication would be next on ranking) based upon side effects (i.e., usage) (para [0063, 0072, 0080, 0085]))
and determining the unrecommended medicine and the reason for non-recommendation based on results of the first filtering and the second filtering (The system teaches that the data may be updated based on feedback (i.e., first and second filtering) and include non-recommendations (i.e., negative scoring medications) based on the health state of the user may be impacted (para [0063, 0075]))

CLAIM 8-
In claim 1, the at least one criteria being taught by Bettencourt-Silva is the keyword relating to the patient’s disease, so that is being further limited in claim 8 and further taught by Bettencourt-Silva as outlined: 
wherein the keyword related to the patient's disease comprises a name of a disease corresponding to the patient (The domain knowledge may be used (e.g. , information appears in a sepsis diagnostic criteria and this criteria suggests additional tests such as, for example, lactate should be performed). Said differently, the patient clustering component 430 retrieves data from the historical feedback data 426 (para [0079]))
the keyword related to the patient's characteristics comprises at least one of: age information (In one aspect, the patient clustering component 430 may receive data relating to a patient presentation profile 450 (e.g., symptoms reported by a patient). The patient clustering component 430 may cluster patients based on named entities extracted from one or more data sources (e.g., a document/text such as notes from care workers) and other structured data (e.g., vitals, gender, age, etc.) (para [0070]))

CLAIM 10-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 1. Regarding claim 10, Bettencourt-Silva further teaches:
wherein before querying a preset medicine knowledge graph based on the consultation information, the method further comprises: collecting medicine data, the medicine data comprising names of medicines (A domain knowledge (e.g., a knowledge base/knowledge graphs, clinical documents, scientific literature, guidelines, a list of medications/drugs, side effects of the medications/drugs, clinical/medical research, or other defined data relating to a patient or group of patients (para [0063]))  names of diseases to which the medicines apply (The system teaches that a diagnostic criteria is made by the knowledge graph (i.e., referred to in the reference as domain knowledge) and that an action is taken based on the diagnostic criteria (para [0079]), which may be a medication (para [0085])), and precautions for usage of the medicines (recommending additional useful actions to reduce the overall cost, improve productivity of healthcare, and also protect the patients from unnecessary and unsafe actions (para [0065]); wherein the unsafe action would be taking the medication erroneously (i.e., precaution for usage of the medicines)

Bettencourt-Silva does not explicitly teach, however Datla teaches: 
and generating the preset medicine knowledge graph by determining a data triplet of "entity-relationship-entity" in which the names of diseases in the medicine data serve as a starting point, and the names of medicines corresponding to the starting point and the precautions for usage of the medicines are associated with the starting point (Datla teaches a multi-nodes that are connected through relationships in the tree and correspond to medications and their treatment plans and the nodes act as a starting point in the tree (para [0031, 0056]); wherein medication usage precaution as defined in the specification are the disease that the medication is used to treat (para [00113]) and this is taken into consideration in the treatment plan for the medication (para [0014-15]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva integrate the application of a knowledge graph that uses specific keyword relationship data of Datla with the motivation of recommending diagnoses and/or treatment in real-time through knowledge graphs and utilizing natural language as an input option (see: Datla, paragraph 4).

CLAIM 11-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 10. Regarding claim 11, Datla further teaches:
wherein the entities in the data triplet comprise: a disease name entity, a medicine name entity, or a medicine usage precaution entity (According to an embodiment, the knowledge graph 310 is a tree-like structure with a plurality of nodes connected by one or more edges. Each root node of the graph is a symptom, and the remaining nodes are conditions, diagnoses, tests, procedures, medications, or other clinical concepts (para [0031]); wherein medication usage precaution as defined in the specification are the disease that the medication is used to treat (para [00113]) and this is taken into consideration in the treatment plan for the medication (para [0014-15]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva integrate the application of a knowledge graph that uses specific keyword relationship data of Datla with the motivation of recommending diagnoses and/or treatment in real-time through knowledge graphs and utilizing natural language as an input option (see: Datla, paragraph 4).

CLAIM 12-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 10. Regarding claim 12, Datla further teaches:
wherein the relationship in the data triplet comprises: a treatment relationship between the disease name entity and the medicine name entity  (According to an embodiment, the knowledge graph 310 is a tree-like structure with a plurality of nodes connected by one or more edges. Each root node of the graph is a symptom, and the remaining nodes are conditions, diagnoses, tests, procedures, medications, or other clinical concepts (para [0031])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva integrate the application of a knowledge graph that uses specific keyword relationship data of Datla with the motivation of recommending diagnoses and/or treatment in real-time through knowledge graphs and utilizing natural language as an input option (see: Datla, paragraph 4).


CLAIMS 19 & 26-
Claims 19 and 26 are significantly similar to claim 1 and is rejected upon the same art as claim 1. 

CLAIM 21-
Claim 21 is significantly similar to claim 2 and is rejected upon the same art as claim 2. 

CLAIM 22-
Claim 22 is significantly similar to claim 3 and is rejected upon the same art as claim 3.

CLAIM 23-
Claim 21 is significantly similar to claim 5 and is rejected upon the same art as claim 4.

CLAIM 24-
Claim 24 is significantly similar to claim 5 and is rejected upon the same art as claim 5. 

CLAIM 25-
Claim 25 is significantly similar to claim 10 and is rejected upon the same art as claim 10. 
CLAIM 27-
Claim 27 is significantly similar to claim 6 and is rejected upon the same prior art as claim 6. 

CLAIM 28-
Claim 28 is significantly similar to claim 7 and is rejected upon the same prior art as claim 7. 
CLAIM 29-
Claim 29 is significantly similar to claim 8 and is rejected upon the same prior art as claim 8. 

CLAIM 30-
Bettencourt-Silva in view of Datla and further in view of Bender teaches the limitations of claim 19. Regarding claim 30, Bender further teaches: 
output a name of the target recommended medicine by playing voice message and display the name of the target recommended medicine by text (Bender teaches that the medication for the user (that was previously recommended) is outputted in an audiable notification message and a textual notification (para [0035, 0085]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva in view of Datla integrate the application ofhaving the patient’s queries matched with a treatment based on their specific needs of Bender with the motivation of personalizing the medication effects on the patient and creating better patient outcomes (see: Bender, paragraph 2).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettencourt-Silva (US 2019/0392924 A1) in view of Datla (US 2019/0252074 A1) further in view of Bender (US 2017/0293738 A1) and further in view of Hahm (WO 2018/081654 A1). 


CLAIM 13-
Bettencourt-Silva in view of Datla teaches the limitations of claim 10. Regarding claim 12, Bettencourt-Silva in view of Datla does not explicitly teach, however Hahm teaches:
wherein the medicine data further comprises a medicine dosage, and the method further comprises: outputting the medicine dosage along with the target recommended medicine to a user (Hence, the physician may enter their subject's conditions and/or present characteristics, and a proposed treatment plan, and the inference engine may then use that data to build a knowledge graph whereby the system may then return a proposed outlook for the subject with relation to the treatment plan, and/or may suggest alternative or supplemental treatments that may be useful to implement in substitution or in addition to the originally proposed treatment plan… Particularly, the present system in this manner will be useful in determining what medications or other treatments to prescribe, the dosage, the periodicity, and other clinically relevant parameters for a subject, such as by taking into account one or more of their genetic, genomic, clinical, and other such data in relationship to one or more other data points (para [001037-001038]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bettencourt-Silva in view of Datla and further in view of Bender to integrate the application of a knowledge graph that uses specific dosage information of Hahm with the motivation of enabling more efficient and accurate searching such as via performing graph based analyses, as well as for performing table or tree based analyses (see: Hahm, paragraph 987).

Response to Arguments
The arguments filed 22 March 2022 have been fully considered. 
Applicant’s arguments with respect to claim(s) 1, 19 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new prior art reference of Bender (US 20170293738 A1) teaches the amendment of a patient’s appeal. The dependent claims rely on the arguments of the independent claims and are considered moot for the reasons stated above. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the claim limitation of “obtaining at least one consultation keyword by natural language processing” is not an abstract concept of a specific method of organizing human activity. Examiner respectfully disagrees. Obtaining data from natural language processing on a generic computer is representative of the abstract idea and does not provide a practical application. Further, the use of a generic computer, generic hardware processor does not provide a technological solution to a technical problem. The specification recites that data is imported in less than a minute. A generic computer can import data in less than a minute, there is nothing in paragraphs 112 or 115 to suggest that the computing device is providing a technological solution to a technical problem to create a practical application. 
The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626   

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626